Fourth Court of Appeals
                                            San Antonio, Texas
                                                 December 14, 2015

                                                No. 04-15-00725-CV

                                   IN THE INTEREST OF D.N.M., a Child,

                         From the 73rd Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014-PA-01778
                            Honorable Charles E. Montemayor, Judge Presiding

                                                    ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights to his child. The disposition of this appeal is governed by the standards set forth in Rule
6.2 of the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this
appeal is required to be brought to final disposition within 180 days of the date the first notice of
appeal is filed. Id. The child’s mother previously filed a premature notice of appeal on
November 16, 2015, and the deadline for disposition runs from the date of her notice of appeal.

       The trial court signed the termination order on November 18, 2015; accordingly,
appellant’s notice of appeal was due to be filed on December 8, 2015. See TEX. R. APP. P.
26.1(b). A motion for extension of time to file the notice of appeal is due on December 23,
2015. See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal within the fifteen-
day grace period allowed by Rule 26.3, he has not yet filed a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       In view of the foregoing, appellant is hereby ORDERED to file a motion for extension of
time by December 23, 2015, presenting a reasonable explanation for failing to file the notice of
appeal in a timely manner. If appellant fails to respond within the time provided, the appellant’s
appeal will be dismissed. 1 See TEX. R. APP. P. 42.3(c).

                                                                  _________________________________
                                                                  Sandee Bryan Marion, Chief Justice

1
    The dismissal of the father’s appeal will not affect the mother’s pending appeal.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court